Citation Nr: 0400657	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  98-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation for additional disability due to 
VA medical treatment pursuant to 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and R.T.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In May 1999, the Board remanded this 
matter to the RO for further action.  The case subsequently 
returned to the Board, and by November 2001 decision, the 
Board denied entitlement to disability compensation for 
additional disability due to VA medical treatment pursuant to 
38 U.S.C.A. § 1151.  By November 2002 Order, the United 
States Court of Appeals for Veterans Claims (Court) remanded 
this matter to the Board for further action.

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Although the veteran received some notice of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) in the 
June 2001 supplemental statement of the case, he has not been 
afforded comprehensive VCAA notice and has not been provided 
adequate information as to his and VA's respective 
responsibilities regarding obtaining and submitting relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Before the Board may render a decision in this case, 
the veteran must be apprised adequately of the provisions of 
VCAA as well as the information mandated in Quartuccio.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

In the event that new and relevant medical evidence is 
received, the RO must arrange for an additional medical 
opinion regarding the issue on appeal.  The opinion should 
address the likelihood that the veteran's claimed 
disabilities were the result of inappropriate VA medical 
treatment.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  If new and relevant medical evidence 
is received at the RO, a medical opinion 
regarding the veteran's claim should be 
obtained.  Specifically, the claims 
folder should be referred to the Chief, 
Medical Administration Service, or a 
designated appropriate specialist, for an 
opinion as to the likelihood that the 
veteran's claimed disabilities were the 
result of VA hospital care, medical or 
surgical treatment, or examination, and 
that the proximate cause of these 
disabilities was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or an event 
not reasonably foreseeable.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical opinion is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  

4.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




